FILED
                           NOT FOR PUBLICATION                              DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JEAN-CLAUDE MYRTIL,                              No. 14-56737

              Plaintiff-Appellant,               D.C. No. 2:14-cv-01517-R-PLA

 v.
                                                 MEMORANDUM*
UNIVERSITY OF SOUTHERN
CALIFORNIA,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Jean-Claude Myrtil appeals pro se from the district court’s summary

judgment in his action alleging discrimination under Title III of the Americans

with Disabilities Act of 1990 (“ADA”), the Rehabilitation Act of 1973 (“RA”), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Pardi v. Kaiser Found. Hosps., 389 F.3d 840, 848 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Myrtil’s ADA,

RA, and California’s Unruh Civil Rights Act claims because Myrtil failed to raise a

genuine dispute of material fact as to whether he was denied public

accommodations due to his disability. See Molski v. M.J. Cable, Inc., 481 F.3d

724, 730-31 (9th Cir. 2007) (setting forth elements of a Title III ADA claim and

noting that the “Unruh Act is coextensive with the ADA[.]”); Lovell v. Chandler,

303 F.3d 1039, 1052 (9th Cir. 2002) (setting forth elements of a RA § 504 claim).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Myrtil’s arguments that the district

court was biased against him and prevented him from presenting oral argument.

      AFFIRMED.




                                         2                                   14-56737